Citation Nr: 1205860	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (claimed as impotence). 

2.  Entitlement to service connection for neuropathy involving the face and back, to include as due to Agent Orange exposure. 

3.  Entitlement to an increased initial evaluation for neuropathy in the left lower extremity, currently rated as 10 percent for the period prior to September 20, 2006, and 20 percent for the period thereafter,. 

4.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy in the right lower extremity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winsten-Salem, North Carolina (RO).  In the May 2006 rating decision, the RO granted entitlement to service connection for neuropathy in the right and left lower extremities, and assigned each disability a 10 percent evaluation, effective from July 13, 2005.  The Veteran appealed the assigned evaluations, and, by the way of the July 2007 rating decision, the RO increased the assigned evaluation for neuropathy in the right lower extremity from 10 to 20 percent, effective from September 20, 2006.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that rating decision, the RO also denied the claims for entitlement to service connection for impotence and neuropathy of the face and back.    

In a June 2007 correspondence, the Veteran raised the issue of entitlement to benefits for a child born to a Vietnam veteran, pursuant to 38 U.S.C. Chapter 18.  It does not appear that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for entitlement to service connection for neuropathy of the face and back and entitlement to increased evaluations for neuropathy in the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

When viewed in the light most favorable to the Veteran, the evidence of record likely demonstrates that his erectile dysfunction is secondary to the medication that he takes for his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction (claimed as impotence) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, in view of the Board's favorable decision to grant service connection for erectile dysfunction, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In this case, the Veteran seeks entitlement to service connection for erectile dysfunction.  He asserts that his erectile dysfunction is secondary to prescription medication that he takes for his service-connection disabilities, to include PTSD.  The Veteran is currently service-connected for PTSD, respiratory disability, disabilities associated with residuals of multiple fragment wounds to the chest, right calf, and left calf, and neuropathy of the lower extremities. 

The Veteran's service treatment records are silent regarding erectile dysfunction.  

Post-service VA treatment records starting in 2006 show the Veteran sought treatment for erectile dysfunction.  An October 2006 VA treatment record shows that the Veteran had a diagnosis of erectile dysfunction.  A list of the Veteran's current medication included prescriptions for neuropathy and muscle pain.  The October 2006 VA treatment record also contains the following statement: "this patient is currently taking a medication that can contribute to erectile dysfunction."  That medication was not identified, nor was the disorder for which the medication was prescribed identified.  The Veteran was approved for a prescription medication for his erectile dysfunction. 

A VA mental health treatment record dated in May 2008 shows that the Veteran complained that his erectile dysfunction was affecting his relationship with his wife.  In the plan portion of the treatment record, the treating VA psychiatrist noted that he informed the Veteran of the adverse sexual affects of taking Duloxetine (his psychotropic medication) and the Veteran asked about alternative medications that would not cause erectile dysfunction.  Later VA treatment records show that the Veteran continues to take Duloxetine and he continued to complain of erectile dysfunction.  See VA treatment records dated in August 2008. 

At the outset, the Board notes that erectile dysfunction was not noted during the Veteran's period of service, and there is no evidence (or indeed allegation) that it is directly related to the Veteran's service.  The Veteran's theory of entitlement to service connection for erectile dysfunction is one of secondary service connection.  There are three basic requirements for substantiating a claim of secondary service connection: (i) There must be evidence of current disability [i.e., for which service connection is sought]; (ii) there must be disability that is already service-connected; and (iii) there must be competent evidence that the disability that is already service-connected either caused or aggravated the disability for which secondary service-connection is sought.

The Board also notes that while the Veteran does have erectile dysfunction, and he is currently service-connected for PTSD, there is no competent medical evidence that relates his erectile dysfunction to the service-connected PTSD.  However, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As the theory that the Veteran's erectile dysfunction is due to medications taken for PTSD has been raised, the Board will address such theory.

The remaining question is whether or not he has erectile dysfunction that was caused or aggravated by his service-connected PTSD.  The only competent (medical) evidence that adequately addresses that medical question comes collectively from the Veteran's VA treatment records, which show he takes medication for his PTSD symptomatology and that one or more of the medications are known to cause of erectile dysfunction.  When viewed in the light most favorable to the Veteran, the Board finds that the Veteran's erectile dysfunction is likely due to the medications the Veteran uses in treatment of his service-connected PTSD.  Accordingly, all the requirements for establishing secondary service connection are met, and service connection for erectile dysfunction as secondary to medication the Veteran takes for PTSD is warranted.  See 38 C.F.R. § 3.310. 


ORDER

Service connection for erectile dysfunction (claimed as impotence) is granted.  


REMAND

The Veteran seeks entitlement to service connection for neuropathy of the face and back, and entitlement to increased evaluations for neuropathy of the right and left lower extremities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  

With regard to the Veteran's claim for service connection for neuropathy of the face and back, to include as due to inservice exposure to Agent Orange, a remand is needed in order to provide the Veteran with a VA examination.  The record indicates a possible link between the Veteran's complaints of neuropathy involving his face and back and his inservice exposure to Agent Orange.  See February 2005 VA neurologic treatment record.  The Veteran's treating VA neurologist suggested that the inservice exposure to Agent Orange could not be ruled out as a likely etiology for the Veteran's current neurologic complaints.  Id.  The VA neurologist did not identify the nature of the disorder or provide a statement in support of his conclusion.  Therefore, a VA examination should be scheduled to identify the nature and etiology of the Veteran's claimed disability involving neuropathy of his face and back.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing when VA must provide a medical examination in relation to a service connection claim).

With regard to the Veteran's claim for increased ratings his service-connected bilateral lower extremity neuropathy, the Board notes that the Veteran has argued that the current evaluations assigned for those conditions do not accurately reflect their severity.  In addition, the Veteran asserts that his symptoms associated with his bilateral lower extremity peripheral neuropathy have worsened since he was last evaluated by VA for his disabilities in February 2007, more than four years ago. 

The Veterans Court has held that where a Veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Since the Veteran has indicated that his bilateral lower extremity neuropathy results in limitations are now worse than when he was previously examined by VA, and the evidence of record indicates the possibility of a worsening of those conditions, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

2.  The Veteran should also be afforded VA neurologic examination in conjunction with his claim for service connection for neuropathy involving the face and back as well as his claims for higher rating for neuropathy of the left and right lower extremities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to identify and describe in detail all symptoms/manifestations related to the Veteran's bilateral lower extremity neuropathy.  The examiner should diagnose the condition and discuss whether the Veteran's neuropathy causes complete paralysis, or mild, moderate, or severe incomplete paralysis of any nerves.  

In addition, the examiner is asked to identify the nature and likely etiology of any neurologic impairment affecting the Veteran's face and back.  For any diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent or more) that such condition is related to any aspect of the Veteran's period of service, including his inservice exposure to Agent Orange. 

A clear rationale for all opinions expressed would be helpful and a discussion of the facts and principles involved would be of considerable assistance to the Board. 

3.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims. If  any claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


